

113 HR 585 RH: Anchorage Land Conveyance Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 216113th CONGRESS1st SessionH. R. 585[Report No. 113–298]IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2013Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 16, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo provide for the unencumbering of title to non-Federal land owned by the city of Anchorage, Alaska, for purposes of economic development by conveyance of the Federal reversion interest to the City.1.Short titleThis Act may be cited as the Anchorage Land Conveyance Act of 2013.2.DefinitionsIn this Act:(1)CityThe term City means the city of Anchorage, Alaska.(2)Non-federal landThe term non-Federal land means certain parcels of land located in the City and owned by the City, which are more particularly described as follows:(A)Block 42, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial District, State of Alaska, consisting of approximately 1.93 acres, commonly known as the Egan Center, Petrovich Park, and Old City Hall.(B)Lots 9, 10, and 11, Block 66, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial District, State of Alaska, consisting of approximately 0.48 acres, commonly known as the parking lot at 7th Avenue and I Street.(C)Lot 13, Block 15, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial District, State of Alaska, consisting of approximately 0.24 acres, an unimproved vacant lot located at H Street and Christensen Drive.(3)SecretaryThe term Secretary means the Secretary of the Interior.3.Conveyance of reversionary interests, Anchorage, Alaska(a)In generalNotwithstanding any other provision of law, the Secretary shall convey to the City, without consideration, the reversionary interests of the United States in and to the non-Federal land for the purpose of unencumbering the title to the non-Federal land to enable economic development of the non-Federal land.(b)Legal descriptionsAs soon as practicable after the date of enactment of this Act, the exact legal descriptions of the non-Federal land shall be determined in a manner satisfactory to the Secretary.(c)Additional terms and conditionsThe Secretary may require such additional terms and conditions to the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.(d)CostsThe City shall pay all costs associated with the conveyance under subsection (a), including the costs of any surveys, recording costs, and other reasonable costs.December 16, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printed